ON MOTION FOR REHEARING

PER CURIAM.
We grant appellee’s motion for rehearing or clarification. We withdraw our previous opinion and replace it with the following.
On the motion of one of the parties, the trial court was empowered to determine which party was responsible for the expert witness fees incurred at a section 741.30, Florida Statutes (1995) extension hearing and to liquidate the amount. See § 92.231, Fla. Stat. (1995). The witnesses were two of appellee’s treating physicians. In preparation for the hearing, appellee deposed the doctors, with the intent of using the transcripts at the hearing. Appellant subpoenaed both doctors to the hearing and they both appeared. The trial court determined that appellant should bear the burden of the doctors’ bills for their court appearances, since he subpoenaed them to the hearing.
*414We reverse that portion of the order that compels payments to the experts within ten days. Such language implies that the order would be enforceable through civil contempt, which it is not. Section 92.231(2), Florida Statutes (1995), allows an expert witness fee to be “taxed as costs.” Section 57.041(2), Florida Statutes (1995), authorizes a party recovering judgment to recover legal costs by a judgment or order. Appellee is not entitled to a judgment for these costs since there is no indication in the record that she paid them or that she is legally responsible for their payment. Nothing in this opinion should be read as a limitation or comment on the experts’ pursuit of any appropriate remedy to secure payment.
GLICKSTEIN, PARIENTE and GROSS, JJ., concur.